Citation Nr: 0303929	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-33 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in November 1999 and December 2001 for additional 
development.  The RO complied with the remand instructions 
and has returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The record contains credible supporting evidence that 
confirms the veteran's claimed stressors.

4.  The preponderance of the medical evidence does not relate 
a diagnosis of PTSD to the verified stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the September 1997 rating decision, November 1997 
Statement of the Case, and May 1998, May 1999, July 2001, and 
January 2003 Supplemental Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  In 
addition, the December 2001 Board remand and a January 2002 
letter from the RO specifically informed the veteran of the 
provisions of the VCAA.  Therefore, the Board finds that the 
rating decision, Statement of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA clinical records and private medical records, and afforded 
the veteran a personal hearing and several VA examinations.  
In addition, the Board remanded this matter on two occasions 
for additional development.  Therefore, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  With regard to PTSD, however, VA regulations reflect 
that symptoms attributable to PTSD are often not manifested 
in service.  Accordingly, service connection for PTSD 
requires current medical evidence establishing a diagnosis of 
the condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary if the veteran's 
testimony is found to be satisfactory.  Such testimony must 
be credible and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  

In the present case, with regard to whether the veteran 
engaged in combat with the enemy, the Board has considered 
the veteran's DD 214 (Report of Transfer or Discharge), 
service personnel records, and service medical records.  The 
veteran did not receive any medals or citations that are 
necessarily indicative of combat experience.  The veteran's 
DD 214 does not reflect combat service or injury and the 
service medical records do not document any injuries received 
in combat.  Moreover, the veteran has not alleged that he 
engaged in combat.  Therefore, the Board will proceed with 
consideration of the law applicable to noncombat stressors.

Where the veteran did not engage in combat with the enemy or 
the claimed stressor is unrelated to combat, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must include some corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran has consistently reported the 
occurrence of two stressors in service while he served aboard 
the USS America.  He reported that, in August 1968, his 
friend went overboard and drowned.  The veteran identified 
the friend as [redacted].  The veteran reported 
that he had known Mr. [redacted] for three months.  They were 
assigned to the same unit and spent social time together, 
such as playing cards.  The veteran did not witness Mr. 
[redacted] death; he learned of it the following day.  Mr. 
[redacted] body was not recovered.  

The veteran also reported that, in July 1967, Israeli forces 
mistakenly attacked the USS Liberty.  The USS America went to 
her aid and accepted the transfer of the wounded and 
deceased.  The veteran reported that he was very upset 
because he had never before seen a body bag.  The veteran did 
not assist with the wounded or the dead. 

The veteran's stressors have been corroborated by the Naval 
Historical Center and the U.S. Armed Services Center for the 
Research of Unit Records.  A Certificate of Casualty verifies 
that [redacted] and a shipmate jettisoned three 
rafts, and then jumped over the side of the flight deck of 
the USS America in August 1968.  The survivor testified that 
Mr. [redacted] disappeared under the water and was not 
recovered.  Additional information verifies that the USS 
America provided medical support to the USS Liberty and that 
the seriously wounded and nine dead were transferred to the 
USS America in June 1967.

Accordingly, as the veteran's stressors have been verified by 
independent sources, the only remaining question is whether 
the veteran has a current diagnosis of PTSD that is related 
to those stressors by competent medical evidence.

The evidence of record shows that the veteran was involved in 
a motor vehicle accident (MVA) in June 1995.  The record 
contains no medical evidence, nor does the veteran allege, 
that he had any psychiatric complaints or treatment prior to 
the June 1995 MVA.  Medical records of Thomas M. Santanello, 
D.O., dated from February to May 1996 show that the veteran 
was followed for various ailments, including depression due 
to chronic pain.  

In a May 1996 letter, R. J. Turner, Ph.D., stated that the 
veteran first presented in August 1995 with symptoms directly 
resulting from the June 1995 MVA.  These symptoms included 
flashbacks, panic attacks, and sleep disturbance.  The 
veteran also had anger and depression due to pain and the 
inability to return to work.  The veteran was diagnosed with 
PTSD, panic disorder, and depressive disorder.

At a May 1996 VA examination for pension purposes, the 
veteran reported that he had chronic back pain since his MVA.  
He had had no psychiatric symptoms previous to the MVA and 
had worked as a machinist for several years.  The veteran 
reported depressive symptomatology, panic attacks, and 
agoraphobia.  He had good relationships with his wife, 
children, and friends.  He could no longer perform household 
chores or recreational activities due to his physical 
disabilities.  The veteran described the traumatic incident 
of the MVA.  The examiner observed that the veteran exhibited 
symptoms of reexperiencing, avoidance of stimuli, and 
increased arousal related to the MVA.  The veteran was 
diagnosed with panic disorder with agoraphobia, PTSD, and 
adjustment disorder with depressed mood.  An associated 
neurology examination diagnosed the veteran with chronic 
post-traumatic pain disorder.

In a March 1997 letter, Dr. Turner opined that the veteran 
also had PTSD due to his experiences in Vietnam.  He believed 
that the memory of the drowning of the veteran's friend had 
become more vivid and distressing since the MVA.  In other 
words, the near-death experience of the MVA had reactivated 
the memories.  Dr. Turner believed that the criteria of the 
DSM-IV had been met due to the occurrence of a traumatic 
event, the reexperiencing of the event, avoidance of stimuli, 
increased arousal, the duration of the disturbance, and the 
resulting significant distress.  

At a June 1997 VA examination, the veteran reported that he 
had been very depressed since the MVA in June 1995.  Since 
the MVA, he did not sleep well due to pain, depression, and 
panic attacks.  This depression had brought back memories of 
his friend's death in service.  The memories caused 
nightmares but did not affect his daily functioning.  He 
engaged in family and social activities, with limitations 
caused by his physical disabilities.  The mental status 
examination was essentially normal and the psychological 
testing was valid and indicated that physical concerns were 
the veteran's primary focus.  

The examiner diagnosed the veteran with PTSD but stated that 
the diagnosis pertained to the MVA as the traumatic stressor, 
not the military stressors.  The examiner stated that the 
military experiences were traumatic and that the veteran 
reexperienced them through nightmares.  However, the criteria 
of avoidance, increased arousal, and clinically significant 
distress or impairment were not met for these stressors.  The 
emotional stress related to the military incidents had been 
triggered by the MVA. 

In an October 1997 letter, Dr. Turner stated that he believed 
that the criteria of avoidance, increased arousal, and 
clinically significant distress or impairment had been met in 
relation to the military stressors.  For example, the veteran 
had repressed thoughts and feelings of the trauma for many 
years, had outbursts of anger and rage since early adulthood, 
and was tearful and had feelings of guilt and self-rebuke 
over the in-service incidents.  Dr. Turner also believed that 
the memories of the service-related traumas may have been 
triggered by the MVA, but that it did not matter how the 
symptoms of PTSD were triggered.

At a December 1997 VA examination, the veteran claimed that 
he had nightmares regarding his friend's death after his 
discharge from service, and that they reoccurred after the 
MVA.  The veteran also described the physical and emotional 
problems due to the MVA, such as depression due to his 
physical condition, sleep impairment due to pain, the 
inability to enjoy activities, and nervousness when driving 
near a truck.  The veteran underwent a mental status 
examination by two examiners.  As to the in-service 
stressors, they opined that the veteran did not exhibit 
persistent avoidance symptoms associated with trauma, numbing 
of general responsiveness, or symptoms of increased arousal.  
The criteria of significant distress or impairment of 
functioning had not been met prior to the MVA.  Accordingly, 
they found that the veteran did not meet the full criteria 
for service-related PTSD and that the current presenting 
symptoms were primarily related to the June 1995 MVA.

In June 1998, the veteran's wife wrote that the veteran had 
nightmares, outbursts of rage, and alcoholism during the 
first 10 years of their marriage that began in 1970.  The 
nightmares returned after the June 1995 MVA.  In a July 1998 
letter, Dr. Turner wrote that the veteran had reported seeing 
and writing the year "1968" instead of 1998.  Dr. Turner 
believed that this may be a reexperiencing of his traumatic 
events in service.

At his personal hearing before the RO in July 1998, the 
veteran testified that he had gone to Dr. Turner because of 
the MVA but that Dr. Turner eventually elicited other 
symptoms and diagnosed him with PTSD based on in-service 
experiences.  He reported that he had nightmares of his 
friend's death for many years after discharge from service 
but had never received treatment.  These nightmares returned 
after the MVA.  At the present time, he continued to see Dr. 
Turner.  He was unable to work due to his physical 
disabilities but tried to remain busy. 

VA treatment records from March 2001 through September 2002 
show that the veteran was followed for anxiety, depression, 
and PTSD.  In a May 2002 letter, Dr. Turner wrote that he 
initially treated the veteran from August 1995 to March 2001.  
The treatment addressed anxiety and panic attacks due to the 
MVA, depression related to job loss and financial stressors, 
and PTSD related to service stressors that emerged during the 
course of treatment.  Dr. Turner noted that the full 
expression of the PTSD may have been triggered by the near 
death experience of the MVA.  

At a July 2002 VA examination, the examiner reviewed the 
veteran's treatment history.  The veteran reported that he 
had steady work and good family relations prior to the MVA.  
Mental status examination was normal except for a slightly 
anxious mood.  The examiner commented that the veteran 
described symptoms of anxiety and depression.  He noted that 
the veteran had not directly witnessed traumatic stressors 
and that he did not experience significant psychiatric 
problems until after the June 1995 MVA.  The examiner found 
that the veteran did not meet the criteria for PTSD, and 
rendered diagnoses of panic disorder and dysthymia.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for PTSD.  In so deciding, the Board finds that 
the opinions contained in the four VA examinations outweigh 
the opinion of Dr. Turner.  All VA examiners determined that 
the veteran's PTSD was due to the June 1995 MVA or that he 
did not meet the criteria for a diagnosis of PTSD.  In 
particular, these examiners found that, although the memories 
and nightmares related to service were troublesome to the 
veteran, the criteria for a diagnosis of PTSD pursuant to the 
DSM-IV had not been met.  Rather, the veteran's psychiatric 
symptoms had been occasioned by, and were due to, the June 
1995 MVA.

The Board finds that the VA opinions are well reasoned and 
based upon the appropriate psychiatric criteria.  They are 
supported by the medical evidence of record in that no 
psychiatric symptomatology or treatment was present prior to 
the June 1995 MVA.  In fact, the initial assessment performed 
by Dr. Turner in May 1996 diagnosed the veteran with PTSD due 
to the MVA.  In addition, when the veteran initially 
presented to Dr. Turner and to the VA, he reported symptoms 
solely due to the MVA.  The Board acknowledges that the 
veteran may experience stress due to his memories of 
incidents during active service; however, the record fails to 
establish functional impairment or disability due to those 
memories.  On the contrary, the veteran's impairment is 
largely due to the physical and psychiatric disabilities 
caused by the June 1995 MVA.  Accordingly, the appeal is 
denied.


ORDER

Service connection for PTSD is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

